Citation Nr: 1242825	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  12-12 150	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the claim for increase for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for increase for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  






In August 2012 in writing, prior to promulgation of a Board decision, the Veteran withdrew the appeal on the claim for increase for hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of the claim for increase for hypertension is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


